Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 9, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 2, 9, and 16, it isn’t clear if “a trained deep learning model” refers to the same model as in the independent claims or a different model.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 8, 10, 11, 13-15, 17, 18, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (NPL “Vehicle detection from 3d lidar using fully convolutional network”) in view of Nussbaum et al. (US PGPUB 20220092854).
As per claim 1, Li discloses a computer-implemented method (Li, abstract), comprising:
receiving sensor data from one or more vehicles (Li, abstract, where Velodyne LIDAR data is received on a vehicle);
determining, by combining the received sensor data, a high definition map comprising a point cloud (Li, abstract and III A., where the Velodyne lidar data maps to a point cloud);
labeling one or more objects in the point cloud, each of the one or more objects represented as a set of points from the point cloud (Li, Section IV, A, where 3D bounding boxes of objects in the point cloud are projected onto 2D images; and Section IV, first two paragraphs, where other vehicles are recognized in the image and the point cloud);
generating training data by:
receiving a new image captured by one of the vehicles (Li, III A., where the Velodyne lidar data maps to a point cloud), 
determining a position of the object in the new image (Li, Section IV. A., first paragraph, where the 3D bounding box surrounding the vehicle or other object in the point cloud is projected onto a 2D image), and 
labeling the new image by assigning the label of the object to the new image; the labeled new image comprising the training data (Li, Fig. 4 and Section IV. A., first paragraph, where the 2D bounding rectangles are assigned to vehicles in the image).
Li discloses determining positions of distinct objects such as vehicles in a point cloud and correlating them with a 2D image in order to locate those same points in the 2D images.  Li doesn’t disclose but Nussbaum discloses receiving a pose of the vehicle when the new image was captured (Nussbaum, [0038] “a 3D model based upon a real-world location may be geo-referenced to that location, such that at least some of the points of the 3D model have an associated geolocation”; and [0102], “AR computing device 502 is configured to receive 3D model 508 and determine a location of user 108 and field of vision 514 of user 108 based upon geo-location data 504 and sensor input 506. AR computing device 502 is further configured to display AR environment 510 to user 108, receive user input 512 from user 108, and alter 3D model 508 based upon user input 512. AR computing device 502 is further configured to communicate with MP computing device 102 and user 108 to identify and label environmental features in 3D model 508”),
determining an object in the point cloud that is observable from the pose of the vehicle, the object having a label (Nussbaum, [0083], “3D environment module 404 is configured to receive 3D model 412 from database 202, as well as geolocation data and sensor input from sensors and/or other input devices associated with user 108. 3D environment module 404 is configured to compare the geolocation data to the geolocation of 3D model 412 and determine that user 108 is within a certain distance of the real-world environment represented by 3D model 412“; and [0108] “AR computing device 502 displays the virtual content of 3D model 508 that correspond to the real-world environment within field of view 514”); and
training a deep learning model using the training data (Nussbaum, [0030]-[0033]).
Li and Nussbaum are analogous since both of them are dealing with the recognition of objects in 3D point clouds and images. Li provides a way of correlating objects in point clouds with corresponding images]. Nussbaum provides a way of providing a VR environment for a user to correct object labels in point clouds to be used for training data for autonomous vehicles. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate determining an object in a point cloud that is observable from the pose of a vehicle taught by Nussbaum into the modified invention of Li such that the system will be able to have a more efficient method of generating training data (Li, [0004]).

As per claim 3, claim 1 is incorporated and Li in view of Nussbaum discloses wherein the set of points is identified using a bounding box (Li, abstract and Section III B).

As per claim 4, claim 1 is incorporated and Li doesn’t disclose but Nussbaum discloses wherein the labeling of the one or more objects further comprises generating training labels by propagating map features to labels (Nussbaum, [0042], where, when the user is in a real-world location corresponding to the 3D model, the AR device overlays the real-world environment with virtual objects from the digital environment).  
See claim 1 rejection for reason to combine.

As per claim 8, the limitations of this claim substantially correspond to the limitations of claim 1 (except for the computer-readable storage medium, which are disclosed by Li at [0010]), thus they are rejected on similar grounds.

As per claim 10, claim 8 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 3, thus they are rejected on similar grounds.

As per claim 11, claim 8 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 4, thus they are rejected on similar grounds.

As per claim 13, claim 8 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 6, thus they are rejected on similar grounds.

As per claim 14, claim 8 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 7, thus they are rejected on similar grounds.

As per claim 15, the limitations of this claim substantially correspond to the limitations of claim 1 (except for the processors and computer-readable media which are disclosed by Li at [0010]), thus they are rejected on similar grounds.

As per claim 17, claim 15 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 3, thus they are rejected on similar grounds.

As per claim 18, claim 15 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 4, thus they are rejected on similar grounds.

As per claim 20, claim 15 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 6, thus they are rejected on similar grounds.

As per claim 21, claim 15 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 7, thus they are rejected on similar grounds.

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (NPL “Vehicle detection from 3d lidar using fully convolutional network”) in view of Nussbaum et al. (US PGPUB 20220092854) and in further view of Sachdeva et al. (US PGPUB 20190197778).
As per claim 2, claim 1 is incorporated and Li in view of Nussbaum doesn’t disclose but Sachdeva discloses wherein the labeling of the one or more objects comprises: receiving an image (Sachdeva, [0055], where a frame of data is received);
labeling an object in the image by recognizing the object using a trained deep learning model (Sachdeva, [0055], where the segmentation module is configured to identify distinct objects within the sensor data; and where a neural network is used to label the object);
59identifying the set of points in the point cloud corresponding to the object (Sachdeva, ]0055], where the subset of points in the frame corresponding to the object are identified); and
labeling the set of points based on the label of the object (Sachdeva, [0055]-[0056], where the segmented objects are classified/labeled).
Li in view of Nussbaum and Sachdeva are analogous since both of them are dealing with the labelling of data in point clouds to be used for training data. Li in view of Nussbaum provides a way of generating training data by determining a labelled object in a point cloud and projecting it to a 2D image and labelling that image. Sachdeva provides a way of labelling objects in a 2D image and segmenting out points in that image that correspond to that object. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate [4] taught by Sachdeva into the modified invention of Li in view of Nussbaum such that the system will be able to decrease the time that is needed to label training image data over multiple frames and multiple images as well as increase the efficiency and accuracy of the labelling itself (Sachdeva, [0007]).

As per claim 9, claim 8 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 2, thus they are rejected on similar grounds.

As per claim 16, claim 15 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 2, thus they are rejected on similar grounds.

Claims 5-7, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (NPL “Vehicle detection from 3d lidar using fully convolutional network”) in view of Nussbaum et al. (US PGPUB 20220092854) and in further view of Watts et al. (US PGPUB 20160070984).
As per claim 5, claim 4 is incorporated and Li in view of Nussbaum doesn’t disclose but Watts discloses wherein the labeling of the one or more objects further comprises selecting labels to review by applying filters to the labels and setting a sampling rate (Watts, [0018]-[0019] and [0054], where a subset of data points in a map region of interest are filtered, and a sampling rate is determined for particular subregions).  
Li in view of Nussbaum and Watts are analogous since both of them are dealing with the labelling of data in point clouds to be used for training data. Li in view of Nussbaum provides a way of generating training data by determining a labelled object in a point cloud and projecting it to a 2D image and labelling that image. Watts provides a way of selecting a sampling rate of data points in a map region of interest. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate [4] taught by Watts into the modified invention of Li in view of Nussbaum such that the system will be able to display pertinent map features without overcrowding (Watts, [0002]).

As per claim 6, claim 5 is incorporated and Li doesn’t disclose but Nussbaum discloses wherein the labeling of the one or more objects further comprises reviewing labels by verifying accuracy of labels (Nussbaum, [0145]-[0147], where the user can review automatically-generated labels and update them to increase their accuracy).  
See claim 1 rejection for reason to combine.

As per claim 7, claim 5 is incorporated and Li doesn’t disclose but Nussbaum discloses wherein the labeling of the one or more objects further comprises creating a dataset by selecting a subset of labels for the training of the deep learning model (Nussbaum, [0099], where a subset of training data, such as “tree” training data, can be selected as a subset of training data)..  
See claim 1 rejection for reason to combine.

As per claim 12, claim 8 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 5, thus they are rejected on similar grounds.

As per claim 19, claim 15 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 5, thus they are rejected on similar grounds.

Conclusion
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE M WILLS whose telephone number is (571)272-5583. The examiner can normally be reached on Mondays through Fridays from 9am to 6pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang, can be reached at telephone number 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DIANE M WILLS/Primary Examiner, Art Unit 2619